UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA WATTERS, MOLLY POPISH, and —:
LAURIE BURDETT, ‘CIVIL ACITON NO. 3:18-CV-2117

Plaintiffs, (JUDGE MARIANI)
V. .

BOARD OF SCHOOL DIRECTORS OF THE

CITY OF SCRANTON and SCHOOL

DISTRICT OF THE CITY OF SCRANTON,

Defendants.

ORDER

AND NOW, THIS TWENTY-SECOND DAY OF AUGUST 2019, upon consideration
of Defendants’ Motion to Dismiss Plaintiffs’ Complaint (Doc. 4) and all relevant documents,
for the reasons set out in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:

1. Defendants’ Motion is GRANTED as follows:
e Count Ill of Plaintiffs’ Complaint for a Violation of 42 U.S.C. § 1983 is
DISMISSED WITH PREJUDICE;

e Paragraph 79 contained in Count V of Plaintiffs’ Complaint is STRICKEN.
2. The Court declines to exercise jurisdiction over the remaining state law claims,

Counts |, Il, IV, and -V, and, therefore, these claims are DISMISSED WITHOUT
PREJUDICE.

3. The Clerk of Court is directed to close this case.

  
   

 

Robert D\Mariani~
United States District Judge

 

 
